Appeal from an order of the Supreme Court, Monroe County (William Polito, J.), entered December 13, 2002. The order granted the motion of defendants Werner Ladder Co. and Stanley A. Kiska for summary judgment dismissing the complaint against them and denied plaintiffs cross motion.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Gorski and Hayes, JJ.